DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In light of the amendment filed 6/21/22, claims 1-6 and 19-21 have been canceled.  Claims 7-19 and 22-23 remain in the application for prosecution thereof.  

In light of the amendment filed 6/21/22, the 35 USC 103 rejections have been withdrawn, however, the following rejections have been necessitated by the amendment.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 7-18 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the claims, the Examiner questions how an “electrode” is formed when forming a copper oxide phase or ceramic phase since these are not conductive and an electrode is?  Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) still further in combination with WO 2015/076005.  
Ray et al. (2002/0153627) teaches a cermet inert anode material including ceramic phase particles and metal phase particles (abstract).  The metal phase particles include copper oxide [0008].  Ray et al. (2002/0153627) teaches spray drying the coating and then sintering in atmosphere including oxygen [0030]-[0031].  
Ray et al. (2002/0153627) fails to teach the sintering to be by xenon lamp.
Carlson et al. (2017/0098857) teaches a similar process whereby copper oxide particles and sintered to form the metal coating whereby the sintering is performed by xenon lamp [0050]-[0056].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ray et al. (2002/0153627) process to apply using a dispersion and sintering using light source as evidenced by Carlson et al. (2017/0098857) with the expectation of achieving similar success, i.e. a conductive electrode coating as well as using xenon lamp results in efficient heating during sintering [0053].
Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) in combination with Inoue (3,670,137) fail to teach sintering to not melt the particles and in an oxidizing atmosphere.
Inoue (3,670,137) teaches a similar process where sintering is performed in an oxidizing atmosphere without melting of the particles (col. 3, lines 59-61 and claim 3).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) to form the structure by sintering without melting in an oxidizing atmosphere as evidenced by Inoue (3,670,137) with the expectation of achieving similar success, i.e. sintering of the particles without melting to produce conductive parts.
Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) fail to teach forming a copper oxide phase or a ceramic phase.
WO 2015/076005 teaches forming a ceramic electrode component whereby a ceramic sheet is formed and then a copper paste is formed thereon and after each formation of ceramic and copper layers a xenon lamp is used to sinter both the copper layer and ceramic layers (abstract).
The Examiner takes the position that the sintering of the ceramic sheet would produce a ceramic phase and would therefore meet the claimed limitation as ceramic particles would produce ceramic phase and the existence of copper particles and copper phases is not required as the claims are written in the alternative.  
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) process to form a ceramic phase by sintering with xenon lamp as evidenced by WO 2015/076005 with the expectation of achieving the ceramic sheets in the electronic component.
Regarding claim 7, the Examiner takes the position that the claimed slice is represented by a coating layer of Ray et al. (2002/0153627) and hence is met by the references.
Regarding claim 16, Ray et al. (2002/0153627) teaches applying the dispersion by spraying [0027].
Regarding claim 17, Ray et al. (2002/0153627) teaches a planar substrate.
Regarding claim 18, the claim recites repeating the depositing and sintering steps to form multiple layers.  It has been well settled that the mere duplication of has no patentable significance unless a new and unexpected result is produced.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) still further in combination with WO 2015/076005 further in combination with Kawato et al. (2016/0007455).
Features detailed above concerning the teachings of Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) still further in combination with WO 2015/076005 are incorporated here.
Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) still further in combination with WO 2015/076005 fail to teach the claimed non-contact drying of the coating prior to sintering.
Kawato et al. (2016/0007455) teaches non-contact drying after applying the dispersion and before sintering by heating which would be inclusive of infrared or near infrared heaters and expected to produce similar results [0031].  Kawato et al. (2016/0007455) also teaches drying using light which is electromagnetic [0032].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) still further in combination with WO 2015/076005 by incorporating a separate drying step in place of the spray drying as evidenced by Kawato et al. (2016/0007455) with the expectation of producing a drying coating prior to sintering.

Claims 13-15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) still further in combination with WO 2015/076005 further in combination with Tucker et al. (2011/0053041).
Features detailed above concerning the teachings of Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) still further in combination with WO 2015/076005 are incorporated here.
Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) still further in combination with WO 2015/076005 fails to teach the claimed ceramic phase particles.
Tucker et al. (2011/0053041) teaches the Cu-based cermet to form an interconnected lattice interpenetrating whereby the Cu alloy occupies the void space formed by the porous ceramic YSZ [0044] and also the cermet can by YSZ or include ceria-doped YSZ [0038].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) still further in combination with WO 2015/076005 by incorporating the claimed ceramic phase materials as evidenced by Tucker et al. (2011/0053041) with the expectation of producing the claimed cermet coating layer.
Regarding claims 22 and 23, the ceramic and copper particles would be co-sintered and comprise sintered copper particles and sintered ceramic particles

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) still further in combination with WO 2015/076005 further in combination with Seabaugh et al. (2003/0027033).
Features detailed above concerning the teachings of Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) still further in combination with WO 2015/076005 are incorporated here.
Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) still further in combination with WO 2015/076005 fail to teach the size of particles compared to one another and the dispersion being alkaline.
Seabaugh et al. (2003/0027033) teaches a similar process whereby a nanocomposite electrode is formed using ceramic electrolyte particles and copper oxide (abstract).   Seabaugh et al. (2003/0027033) teaches the electrolyte powder to be nanoscale and the electrode powder to by micron sized [0044].  Seabaugh et al. (2003/0027033) teaches the dispersion having a pH of about 7 [0048].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) still further in combination with WO 2015/076005 process to include particles sizes of the ceramic electrolyte and the metal as well as the pH of the dispersion as evidenced by Seabaugh et al. (2003/0027033) with the expectation of achieving similar success.
Regarding claim 10, the pH of 7 is considered neutral or both alkaline and acidic and meets the claimed limitation.  

Response to Amendment
Applicant’s arguments with respect to claims 7-19 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued prior art teaches reducing the copper oxide particles to copper metal while the instant claims recite forming copper oxide phase.
The claims are written require either copper oxide particle, ceramic particles or both and forming copper oxide phase when copper oxide particles are present or ceramic phase when ceramic particles are utilized.  WO 2015/076005 teaches this as detailed above since the sintering of the ceramic sheet would produce a ceramic phase and would therefore meet the claimed limitation as ceramic particles would produce ceramic phase and the existence of either copper particles or a combination of copper particles and ceramic particles along with their phases is not required as the claims are written in the alternative.  If Applicant intended the claims to require both the claim should be amended as such.  In addition, the 35 USC 112 rejection questions how an electrode is made when the formation of copper oxide phase and/or ceramic phases are produced and these are known to be conductive. Clarification is requested.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715